DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed (on April 2, 2020) in parent Application No. 16/809,747, filed on March 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 18, the claims recite the limitation "the semiconductor chip" in the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1).
Note: Harada et al. is used to help explain the meaning of a term used in Iketani et al. – see MPEP 2131.01.

Regarding claims 1, 4-6, 8, 10, 12, and 17, Iketani et al. disclose: (1) a method for producing a resin composition comprising mixing (Abstract; paragraphs 0013 & 0037):
(A) an epoxy resin (paragraphs 0014-0029 & 0048; Examples 1-4 in Table 1);
(B) a curing agent (paragraphs 0030, 0031 & 0048; Examples 1-4 in Table 1); and 
(C) an inorganic filler (paragraphs 0032, 0033, 0040, 0041 & 0048; Examples 1-4 in Table 1), 
wherein a chloride ion content included in the resin composition measured in accordance with an ion chromatography method is 50 ppm or less (paragraphs 0014, 0045-0047 & 0049); 
(4) wherein (B) the curing agent comprises an acid anhydride curing agent (paragraphs 0030, 0031 & 0048; Examples 1-4 in Table 1);
(5) wherein the resin composition is in a liquid state (paragraphs 0033, 0038-0039, 0041 & 0049; Examples 1-4 in Table 1); 
(6) wherein said (A) component comprises at least one selected from the group consisting of a bisphenol A epoxy resin and a bisphenol F epoxy resin (paragraph 0017, 0045, 0046 & 0048; Examples 1, 2 & 4 in Table 1); 
(8) wherein a lowest melt viscosity of the resin composition is 50 poise or more and 4,000 poise or less (5-400 Pa .s) (Examples 1-4 in Table 1; see also paragraphs 0033 & 0041);
(10) wherein a weight-average molecular weight of said (A) component is 100 to 5000 (Examples 1-4 in Table 1; see also A-1, A-2, A-3 in paragraph 0048: mw approximately 2x epoxy equivalent weight);
(12) wherein a particle diameter of said (C) component is 0.1 m or more and 20 m or less (Examples 1-4 in Table 1; see also paragraphs 0033, 0040 & 0048); and
(17) wherein the resin composition is used for sealing a semiconductor chip (paragraph 0038).
Iketani et al. fail to explicitly disclose: (1) wherein a chloride ion content included in the resin composition measured in accordance with a sample combustion ion chromatography method (BS EN 14582 2007) is 50 ppm or less.  Rather, they describe a chloride ion content determined by “ion chromatography” after “the sample was burned and decomposed” (see paragraph 0049).  In light of this, Harada et al. describe EN 14582 as a halogen content analysis where the sample is “burned in a closed vessel with oxygen gas” and subsequently analyzed with ion chromatography (see paragraph 0087).  Accordingly, it appears that the chloride ion content of Iketani et al. is determined using the same procedure that is set forth in the claimed invention.  At the very least, it appears that the chloride ion content of Iketani et al. is determined using an obvious variation of the procedure that is set forth in the claimed invention.
Therefore if not anticipated by Iketani et al., it appears that the chloride ion content of Iketani et al. is determined using an obvious variation of the procedure that is set forth in the claimed invention because: (a) Iketani et al. describe a chloride ion content determined by “ion chromatography” after “the sample was burned and decomposed”; and (b) Harada et al. describe EN 14582 as a halogen content analysis where the sample is “burned in a closed vessel with oxygen gas” and subsequently analyzed with ion chromatography.  
Lastly Iketani et al. fail to disclose: (1) (A) an epoxy resin from which epichlorohydrin has been removed via distillation.  However, it should be noted that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the claimed product-by-process resin appears to be the same as or obvious from the prior art resin because the prior art resin satisfies all of the material/chemical limitations of the claimed resin (including the resulting overall chloride ion content of the composition).  These material/chemical limitations are satisfied, regardless of how it is made and/or purified.
Therefore if not anticipated by Iketani et al. (in light of Harada et al.), the composition of Iketani et al. (in light of Harada et al.) would have obviously satisfied the instantly claimed product-by-process resin because: (a) the resin of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed resin (including the resulting overall chloride ion content of the composition); and (b) these material/chemical limitations are satisfied, regardless of how it is made and/or purified.
Regarding claim 3, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (3) wherein coefficient of thermal expansion of a cured product obtained by thermally curing the resin composition at 180°C for 90 minutes is 15 ppm or less.  However, the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to satisfy this property because the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to obviously embrace embodiments that satisfy this property because the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated by Iketani et al. (in light of Harada et al.), the skilled artisan would have expected the composition of Iketani et al. (in light of Harada et al.) to obviously embrace embodiments that satisfy the instantly claimed CTE property because: the composition of Iketani et al. (in light of Harada et al.) satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 18, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (18) wherein the resin composition is used for sealing a semiconductor chip in Fan-out type WLP.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the prior art composition appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed invention.  Furthermore, the prior art composition is used for sealing semiconductor chips (see paragraph 0038).

Claim Rejections - 35 USC § 103
Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1).
Regarding claims 2 and 11, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (2) wherein a content of (C) the inorganic filler in the resin composition is 80% or more by mass when non-volatile components in the resin composition is taken as 100% by mass; and (11) wherein a content of said (A) component in the resin composition is 1% or more by mass and 20% or less by mass when non-volatile components in the resin composition is taken as 100% by mass.  Rather, they disclose preferred conductive filler amounts of 60 to 90% by mass and 70 to 85% by mass, when using the composition as a die bond material (see paragraphs 0039-0041).  These amounts correspond to total resin amounts (including approximately equal amounts of the epoxy resin and curing agent – see Tables 1 & 2) of 10 to 40% by mass and 15 to 30% by mass.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) with the instantly claimed amount of filler (80% or more by mass) and epoxy resin (1% or more by mass and 20% or less by mass) because: (a) Iketani et al. disclose preferred conductive filler amounts of 60 to 90% by mass and 70 to 85% by mass, when using the composition as a die bond material; (b) these amounts correspond to total resin amounts (including approximately equal amounts of the epoxy resin and curing agent) of 10 to 40% by mass and 15 to 30% by mass; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 9, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to explicitly disclose: (9) wherein a content of a solvent is 1% or less by mass when the entire resin composition it taken as 100% by mass.  Rather, they disclose that solvent is removed by distillation when preparing their epoxy resin (see paragraphs 0045-0047).  Furthermore, their exemplary formulations do not feature any additional solvent (see Examples 1-4 in Table 1; see also paragraph 0048).  In light of this, the exemplary embodiments of Iketani et al. (in light of Harada et al.) appear to obviously embrace the instantly claimed low solvent content.
Therefore, the skilled artisan would have expected the exemplary embodiments of Iketani et al. (in light of Harada et al.) to obviously embrace the instantly claimed low solvent content (1% or less by mass when the entire resin composition it taken as 100% by mass) because: (a)  solvent is removed by distillation when preparing the epoxy resin of Iketani et al.; and (b) the exemplary formulations of Iketani et al. do not feature any additional solvent.

Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (JP 2012-092247 A) and Harada et al. (US 2016/0053081 A1) in view of Au et al. (US Pat. No. 5,908,943).
Regarding claims 7 and 13, the teachings of Iketani et al. (in light of Harada et al.) are as set forth above and incorporated herein.  Iketani et al. fail to disclose: (7) wherein said (A) component comprises a glycidyl amine epoxy resin; and (13) wherein said (A) component comprises at least one selected from the group consisting of a bisphenol A epoxy resin and a bisphenol F epoxy resin, and a glycidyl amine epoxy resin.  Rather, Iketani et al. contemplate various (low chlorine content) epoxy resins formed from epoxidizing compounds having carbon-carbon double bonds (see paragraphs 0014-0029), with a preference for bisphenol-type materials (see paragraph 0017).  They are open to the use of any epoxy resin so long as it is not derived from epichlorohydrin (see paragraph 0029).  In light of this, Au et al. disclose similar epoxy resins suitable for use as encapsulants (sealing materials), coatings, laminates, and adhesives (see Abstract; column 13, lines 40-44) and demonstrate that glycidyl amine epoxy resins (Abstract; column 2, lines 1-14; column 10, lines 15-23), in addition to the preferred bisphenol-type epoxy resins of Iketani et al. (Abstract; column 2, lines 1-14; column 9, lines 30-63), are recognized in the art as suitable low chlorine content epoxy resins (derived from epoxidizing compounds having carbon-carbon double bonds) for these end-uses.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  It has also been found that substituting or combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Iketani et al. (in light of Harada et al.) with the instantly claimed glycidyl amine epoxy resin because: (a) Iketani et al. contemplate various (low chlorine content) epoxy resins formed from epoxidizing compounds having carbon-carbon double bonds, with a preference for bisphenol-type materials; (b) Iketani et al. are open to the use of any epoxy resin so long as it is not derived from epichlorohydrin; (c) Au et al. disclose similar epoxy resins suitable for use as encapsulants (sealing materials), coatings, laminates, and adhesives and demonstrate that glycidyl amine epoxy resins, in addition to the preferred bisphenol-type epoxy resins of Iketani et al., are recognized in the art as suitable low chlorine content epoxy resins (derived from epoxidizing compounds having carbon-carbon double bonds) for these end-uses; (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; and (e) it has also been found that substituting or combining equivalents known for the same purpose is prima facie obvious.  
Regarding claims 14-16, the combined teachings of {Iketani et al., Harada et al. and Au et al.} are as set forth above and incorporated herein to obviously satisfy claims (14-16).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 19, 2022